Order entered July 17, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-01036-CV

                   TEXAS HEALTH MANAGEMENT LLC, Appellant

                                              V.

     HEALTHSPRING LIFE & HEALTH INSURANCE COMPANY, INC., Appellee

                     On Appeal from the 219th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 219-00125-2018

                                          ORDER
       Before the Court is appellee’s July 15, 2019 motion for an extension of time to file its

brief on the merits and appellee’s response opposing the motion. We GRANT the motion and

extend the time to September 10, 2019. We caution appellee that further extension requests will

be disfavored.


                                                     /s/   KEN MOLBERG
                                                           JUSTICE